The appeal brings for review order denying motion to dismiss bill of complaint and denying motion to strike separate portions of the bill of complaint.
The bill is not without equity and the paragraphs sought to be stricken do not entirely fail to allege grounds for relief sought.
No reversible error is shown, so the orders are affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN, not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.